DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1- 15 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-12 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim(s) 1 recite(s) confirming, by the computer, the archiving of the document in a folder or a box of a cabinet at a determined physical storage location and recording, by the computer, the determined physical storage location of the document. 
The limitation archiving of the document in a folder or a box of a cabinet at a determined physical storage location and recording, by the computer, the determined physical storage location of the document, under its broadest reasonable interpretation, covers performance of the limitation as a human activity of filing a document in a folder or box and writing down the location but for the recitation of a generic computer component (computer). Nothing in the claim element precludes the 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements capturing an image of the document by a high resolution camera of a headset connected to a computer, the image comprising the digital form of the document, the document comprising index information enabling identification of the document, and by detecting the folder or box in a delimited centre portion of a field of view of the high resolution camera of the headset in conjunction with detection of a voiced command or an indication of an identification tag of the folder of the box of the cabinet and recording, by the computer, the captured image of the document in a document database along with the index information.  Capturing an image with a camera and recording the image in a database is not indicative of integrating the judicial exception into a practical application as it is simply linking the use of the judicial exception to a particular technology. The claim is directed to an abstract idea (Step 2A prong 2)
The judicial exception does not include additional elements that amount to significantly more that the judicial exception. The additional elements are   capturing an image of the document by a high resolution camera of a headset connected to a computer, the image comprising the digital form of the document, the document comprising index information enabling identification of the document, and by detecting the folder or box in a delimited centre portion of a field of view of the high resolution camera of the headset in conjunction with detection of a voiced command or an indication of an identification tag of the folder of the box of the cabinet and recording, by the computer, the captured image of the document in a document database along with the index information. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of capturing an image with a camera, detecting the folder or box in a delimited centre portion of a field of view of the high resolution camera of the headset and recording the image in a database are not limitations that amount to significantly more that the judicial exception but merely link the use of the judicial exception to a particular technological environment or field of use – see MPEP 21-6.05(h). The claims are not patent eligible.
Claim 15 recites the computer confirms the archiving of the document in physical form in a folder or a box of a cabinet at a determined physical storage location and the computer records the determined physical storage location of the document.

The limitation the computer confirms the archiving of the document in physical form in a folder or a box of a cabinet at a determined physical storage location and the computer records the determined physical storage location of the document, under its broadest reasonable interpretation, covers performance of the 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements     headset including a high resolution camera and a microphone, a computer communicatively coupled to the headset, wherein  the high resolution camera of the headset captures an image of the document, the image comprising the digital form of the document, the document comprising index information enabling identification of the document, the computer records the captured image of the document in a document database along with the index information, by detection of the folder or box in a delimited centre portion of a field of view of
 the high resolution camera of the headset in conjunction with detection of a voiced command or an indication of an identification tag of the folder or the box of the cabinet, and on a 3D model of an operator’s environment including the locations of the cabinets and document boxes or folders and linking to a document identifier.
  Capturing an image with a camera and recording the image in a database is not indicative of integrating the judicial exception into a practical application as it is simply linking the use of the judicial exception to a particular technology. The claim is directed to an abstract idea (Step 2A prong 2).
The judicial exception does not include additional elements that amount to significantly more that the judicial exception. The additional elements are  headset including a high resolution camera and a microphone, a computer communicatively coupled to the headset, wherein the high resolution camera of the headset captures an image of the document, the image comprising the digital form of the document, the document comprising index information enabling identification of the document, the computer records the captured image of the document in a document database along with the index information, by detection of the folder or box in a delimited centre portion of a field of view of the high resolution camera of the headset in conjunction with detection of a voiced command or an indication of an identification tag of the folder or the box of the cabinet, and  on a 3D model of an operator’s environment including the locations of the cabinets and document boxes or folders and linking to a document identifier.


Claim 2 depends from independent claim 1 and include all elements of independent claim 1 and recites the additional elements of creating … a unique identifier for the document. The additional element under the broadest interpretation covers performance of the limitations by means of human activity. If the claim limitation under the broadest reasonable interpretation covers performance of the limitations by human activity then it falls within the “Certain Methods of Organizing Human Activity”. 

As per claim 3 depends from independent claim 1 and include all elements of independent claim 1 and recites the additional elements of… headset at least part of the index information key words.  But for the recitation of a generic computer component (headset). Nothing in the claim element precludes the step from practically being performed as a human activity. If a claim limitation, under its broadest interpretation, covers the performance of the limitation by means of human activity but 
As per claim 4 depends from independent claim 1 and include all elements of independent claim 1 and recites the additional elements of automatically extracting, by the computer, at least part of the index information from the captured image with an image analysis software executed by the computer. But for the recitation of a generic computer component, the additional element under the broadest interpretation covers performance of the limitations by means of human activity. If the claim limitation under the broadest reasonable interpretation covers performance of the limitations by human activity then it falls within the “Certain Methods of Organizing Human Activity”. 

As per claim 5 depends from claim 4 and include all elements of independent claim 1 and claim 3 and recites the additional elements of asking, by the computer, for additional index information if said at least part of the index information previously captured is not sufficient for identifying the document. But for the recitation of a generic computer component, the additional element under the broadest interpretation covers performance of the limitations by means of human activity. If the claim limitation under the broadest reasonable interpretation covers performance of the limitations by human activity then it falls within the “Certain Methods of Organizing Human Activity”. 

As per claim 6 depends from independent claim 1 and include all elements of independent claim 1 and recites the additional elements of retrieving, by the computer, the recorded image of the document from the document database and displaying the image on an embedded display of the headset. But for the recitation of a generic computer component, the additional element under the broadest interpretation covers performance of the limitations by means of human activity. If the claim limitation under the broadest reasonable interpretation covers performance of the limitations by human activity then it falls within the “Certain Methods of Organizing Human Activity”. 

As per claim 7 depends from claim 6 and include all elements of independent claim 1 and claim 6 and recites the additional elements of wherein retrieving of the recorded image of the document comprises …entering at least part of the index information as voiced key words and matching, by the computer, said at least part of the index information with documents of the document database. But for the recitation of a generic computer component (headset, database). Nothing in the claim element precludes the step from practically being performed as a human activity. If a claim limitation, under its broadest interpretation, covers the performance of the limitation by means of human activity but for the recitation of the generic computer component (headset) then it falls within the “Certain Methods of Organizing Human Activity”.

As per claim 8 depends from claim 3 and include all elements of independent claim 1 and claim 3 and recites the additional elements of wherein said key words used as index information are one or more of the followings: a supplier name, a contract number, a service period, a recipient department, a reference number or a date. The additional element under the broadest interpretation covers performance of the limitations by means of human activity. If the claim limitation under the broadest reasonable interpretation covers performance of the limitations by human activity then it falls within the “Certain Methods of Organizing Human Activity”. 

As per claim 9, depends from claim 7 and include all elements of independent claim 1 and claims 6 and 7 and recites the additional elements of causing by the computer, a displaying of recorded images of documents in sequential order on the embedded display of the headset and navigating through the recorded images to identify the relevant document. But for the recitation of a generic computer component (display/headset/computer). Nothing in the claim element precludes the step from practically being performed as a human activity. If a claim limitation, under its broadest interpretation, covers the performance of the limitation by means of human activity but for the recitation of the generic computer component (headset), then it falls within the “Certain Methods of Organizing Human Activity”

As per claim 10 depends from claim 3 and include all elements of independent claim 1 and claim 3 and recites the additional elements of asking, by the computer, for additional index information if said at least part of the index information previously voiced is not sufficient for identifying the document. But for the recitation of a generic computer component, the additional element under the broadest interpretation covers performance of the limitations by means of human activity. If the claim limitation under the broadest reasonable interpretation covers performance of the limitations by human activity then it falls within the “Certain Methods of Organizing Human Activity”. 

As per claim 11 depends from independent claim 1 and include all elements of independent claim 1 and recites the additional elements of sending, by the computer, the recorded image of the document by email to a recipient for information or approval. But for the recitation of a generic computer component, the additional element under the broadest interpretation covers performance of the limitations by means of human activity. If the claim limitation under the broadest reasonable interpretation covers performance of the limitations by human activity then it falls within the “Certain Methods of Organizing Human Activity”.

As per claim 12 depends from independent claim 1 and include all elements of independent claim 1 and recites the additional elements of sending, by the computer, the index information or other elements which do not form part of the index information to an enterprise application software of the computer or a remote server. But for the recitation of a generic computer component, the additional element under the broadest interpretation covers performance of the limitations by means of human activity. If the claim limitation under the broadest reasonable interpretation covers performance of the limitations by human activity then it falls within the “Certain Methods of Organizing Human Activity”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0034366 issued to Eike Thies et al. (“Thies”) and WO 2014/195945 A1 issued to Yuval Hinski. 

As per claim 1,    Thies teaches A method for archiving a document in digital form in conjunction with an archiving of a document in physical form (Thies: Title: Method For Electronically And Physically Archiving Documents, and Abstract) comprising:
the document comprising index information enabling identification of the document (Thies: [0016], as a file is produced by recording a digital image of the physical document by a camera, Thies: [0026], as camera , high resolution, Thies: [0022], as computer system connected wirelessly or directly to the camera, Thies: [0041], as Furthermore, provision can be made for a number of physical documents to be archived in the database, wherein the identifier is produced by an input of a user, by evaluation of the text recognition of the file and/or by an intelligent allocation on the basis of other information. Thies: [0125], as document identifier, for example the name of the document), 
 recording, by the computer, the captured image of the document in a document database along with the index information (Thies: [0036], as The digital camera produces a file which is filed in non-volatile electronic memory. This file preferably contained all information of the physical document. Claim 1, limitation e, as storing in a database the file produced in step a and/or the information stored in an electronic memory in step b with the link obtained in step d); Thies: [0041], as Furthermore, provision can be made for a number of physical documents to be archived in the database, wherein the identifier is produced by an input of a user, by evaluation of the text recognition of the file and/or by an intelligent allocation on the basis of other information. Thies: [0125], as document identifier, for example the name of the document), 

 confirming, by the computer, the archiving of the document in physical form in a folder or a box of a cabinet at a determined physical storage location (Thies: by detecting the folder or box in a delineated centre portion of a field of view of the high resolution camera of the headset in conjunction with detection of a voiced command or an indication of an identification tag of the folder or the box of the cabinet  (Thies: [0018]-[0019], as check whether the shape of rectangle meeting predefined conditions , edge or frame recognition can be provided which checks whether the document is located at a favorable distance from the camera,  Thies: [0030], as the file produced in step a, and/or  the information stored in electronic memory in step b is/are linked to a unique container identification and/or position  information item of the physical document in the container, [0031], as a unique container identification can be generated automatically, furthermore the user can create a unique container identification by  means of  an input. The preferred embodiment the container can be provided with a unique identification feature which can be read using a camera, [0082], camera and container have unique identification feature which can be read by the camera);
recording, by the computer, the determined physical storage location of the document (Thies: [0016], as a file is produced by recording a digital image of the physical document by a camera, Thies: [0030], as the file produced in step a, and/or the information stored in electronic memory in step b is/are linked to a unique container identification and/or position information item of the physical document in the container). 



As per claim 2, same as claim arguments above and Thies teaches:   The method of claim 1, further comprising creating a unique identifier for the document (Thies: [0041], as Furthermore, provision can be made for a number of physical documents to be archived in the database, wherein the identifier is produced by an input of a user, by evaluation of the text recognition of the file and/or by an intelligent allocation on the basis 
As per claim 3, same as claim arguments above and  Hinski teaches: The method of claim 1, further comprising entering at least part of the index information by voicing key words in a microphone of the headset (Hinski: page 8, line 25, as voice commands).
As per claim 4, same as claim arguments above and Hinski teaches:  The method of claim 1, further comprising automatically extracting at least part of the index information from the captured image with an image analysis software (186) (Hinski: page 18, lines 4-12, as process document image to determine image content data. Image content data used to match this specific document record and/or document type record from one or more databases on one or more data server devices).
As per claim 5, same as claim arguments above and Thies teaches:   The method of claim 4, further comprising asking for missing index information if said at least part of the index information previously captured is not sufficient for identifying the document (Thies: [0041], as Furthermore, provision can be made for a number of physical documents to be archived in the database, wherein the identifier is produced by an input of a user, by evaluation of the text recognition of the file and/or by an intelligent allocation on the basis of other information. Thies: [0125], as document identifier, for example the name of the document).
As per claim 6, same as claim arguments above and  Thies teaches:  The method of claim 1, further comprising retrieving the recorded image of the document from the document database and displaying the image on an embedded display … (Thies: [0059]-[0060], as “augmented reality” view can be used in order to indicate the position of Thies: [0059]-[0060], as “augmented reality” view can be used in order to indicate the position of the physical document in a container, 3D visualization of the entire content  container can be provided to facilitate the search of documents. A color scale can be used to divide the content into portions. A document located in a certain portion is also shown to the user in exactly this area during the search).
As per claim 7, same as claim arguments above and Hinski teaches: The method of claim 6, wherein retrieving of the recorded image of the document comprises entering at least part of the index information by voicing key words in a microphone of the headset and matching said at least part of the index information with documents of the document database (Hinski: page 8, line 25, as voice commands, Hinski: page 18, lines 4-12, as process document image to determine image content data. Image content data used to match this specific document record and/or document type record from one or more databases on one or more data server devices).
As per claim 8, same as claim arguments above and Thies teaches;    The method of claim 3, wherein said key words used as index information are one or more of the followings: a supplier name, a contract number, a service period, a recipient department, a reference number or a date (Thies: [0017], as meta-data in particular 
As per claim 9, same as claim arguments above and  Thies teaches: The method of claim 7, further comprising displaying recorded images of documents in sequential order on the embedded display of the headset and navigating through the recorded images to identify the relevant document (Thies: [0059]-[0060], as “augmented reality” view can be used in order to indicate the position of the physical document in a container, 3D visualization of the entire content  container can be provided to facilitate the search of documents. A color scale can be used to divide the content into portions. A document located in a certain portion is the also shown to the user in exactly this area during the search).
As per claim 10, same as claim arguments above and Thies teaches:   The method of claim 3, further comprising asking for missing index information if said at least part of the index information previously voiced is not sufficient for identifying the document (Thies: [0041], as Furthermore, provision can be made for a number of physical documents to be archived in the database, wherein the identifier is produced by an input of a user, by evaluation of the text recognition of the file and/or by an intelligent allocation on the basis of other information. Thies: [0125], as document identifier, for example the name of the document).

As per claim 11, same as claim arguments above and Thies teaches: The method of claim 1, further comprising sending the recorded image of the document by email to a recipient for information or approval (Thies: [0051], as camera transmits the image data, report and/or status message presented to user on a desktop computer or on a camera, preferably a smartphone in the form of an email).
As per claim 12, same as claim arguments above and   Thies teaches: The method of claim 1, further comprising sending the index information or other elements which do not form part of the index information to an enterprise application software of the computer or a remote server (Thies: [0045], as Various datasets are created. Metadata relating to a document can be contained in a dataset. Information obtained through text recognition, image information)
As per claim 13, same as claim arguments above and Thies teaches:  The method of claim 1, further comprising identifying the document by entering the corresponding index information (Thies: page 13 claim 5, as searching for the document using metadata and page 13, claim 6, outputting physical position of the physical document to the user via output device), displaying on the embedded display of the headset the determined physical storage location of the document, by highlighting or overlaying a virtual artifact onto the corresponding cabinet, folder or box (Thies: [0059]-[0060], as “augmented reality” view can be used in order to indicate the position of Thies: [0059]-[0060], as “augmented reality” view can be used in order to indicate the position of the physical document in a container, 3D visualization of the entire content  container can be provided to facilitate the search of documents. A color scale can be used 
and retrieving the document from the determined physical storage location (Thies: page 13, claim 7, as removing the physical document from the container).
As per claim 14, same as claim arguments above and Thies teaches:   The method of claim 13, wherein displaying the determined physical storage comprises giving a first indication of direction if said corresponding cabinet, folder or box is not in the direct field of the high resolution camera (Thies: at page 13, claim 6, outputting physical position of the physical document to the user via output device)

As per claim 15, Thies teaches: A system of archiving a document in digital form in conjunction with an archiving of a document in physical form, the system comprising:
 the document comprising index information enabling identification of the document (Thies: [0016], as a file is produced by recording a digital image of the physical document by a camera, Thies: [0026], as camera , high resolution, Thies: [0022], as computer system connected wirelessly or directly to the camera, Thies: [0041], as Furthermore, provision can be made for a number of physical documents to be archived in the database, wherein the identifier is produced by an input of a user, by evaluation of the text recognition of the file and/or by an intelligent allocation on the basis of other 
the computer records the captured image of the document in a document database along with the index information (Thies: [0036], as The digital camera produces a file which is filed in non-volatile electronic memory. This file preferably contained all information of the physical document. Claim 1, limitation e, as storing in a database the file produced in step a and/or the information stored in an electronic memory in step b with the link obtained in step d); Thies: [0041], as Furthermore, provision can be made for a number of physical documents to be archived in the database, wherein the identifier is produced by an input of a user, by evaluation of the text recognition of the file and/or by an intelligent allocation on the basis of other information. Thies: [0125], as document identifier, for example the name of the document),
the computer confirms the archiving of the document in physical form in a folder or a  box of a cabinet at a determined physical storage location by detection of the folder or box in a delimited centre portion of a field of view of the high resolution camera of the headset in conjunction with detection of a voiced command or an indication of an identification tag of the folder or the box of the cabinet (Thies: [0029], the physical document captured in  step a is filed in a container or in one of a number of containers provided for physically filing the documents to be archived, (Thies: [0018]-[0019], as check whether the shape of rectangle meeting predefined conditions , edge or frame recognition can be provided which checks whether the document is located at a favorable distance from the camera,  Thies: [0030], as the file produced in 
the computer records the determined physical storage location of the document on a 3D model of an operator’s environment including the locations of the cabinets and document boxes or folders and linking to a document identifier (Thies: [0016], as a file is produced by recording a digital image of the physical document by a camera, Thies: [0030], as the file produced in step a, and/or  the information stored in electronic memory in step b is/are linked to a unique container identification and/or position  information item of the physical document in the container, Thies: [0059], as augmented reality view can be used to indicate the position of physical documents in a container, [0060], as 3D visualization of the entire content of the container).
Thies does not explicitly teach a headset including a high resolution camera and a microphone, a computer communicatively coupled to the headset wherein
the high resolution camera of the headset captures an image of the document, the image comprising the digital form of the document. Hinski does teach a headset including a high resolution camera and a microphone (Hinski: column 8, a computer communicatively coupled to the headset (Hinski: Figure 3), wherein
the high resolution camera of the headset captures an image of the document, the image comprising the digital form of the document, Hinski,  at page 8, lines 23-32, as Augmented reality device means any computerized device that comprises a display viewable by the user, an Imaging sensor(s) that capture images of the scene containing printed document as viewed by the user and page 9, lines 5-10, as the document identification and content is determined based on image analysis of a document image captured by an imaging sensor and displayed on the augmented reality device. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Thies method of electronically and physically archiving documents by using a camera to capture an image of a document by utilizing a camera of a headset of Hinski to provide the ability to electronically archive documents. One would have been motivated to make this modification because this would provide the user with a wearable device that would provide the ability to interact with computerized devices based on position, image and voice commands as described by Hinski at page 8, lines 23-28.

Response to Arguments
Applicant's arguments filed August 30, 2021 have been fully considered but they are not persuasive. 


Capturing an image with a camera and recording the image in a database is not indicative of integrating the judicial exception into a practical application as it is simply linking the use of the judicial exception to a particular technology. The claim is directed to an abstract idea. See above rejection.
Examiner notes claims 13-14 are not rejected under 35 U.S.C. 101- abstract idea.
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Thies does not explicitly teach camera of a headset. Hinski does teach this limitation at page 8, lines 23-32, as Augmented reality device means any computerized device that comprises a display viewable by the user, an Imaging sensor(s) that capture images of the scene containing printed document as viewed by the user and page 9, lines 5-10, as the document identification and content is determined based on image analysis of a document image captured by an imaging sensor and displayed on the augmented reality device. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Thies method of electronically and physically archiving documents by using a camera to capture an image of a document by utilizing a camera of a headset of Hinski to provide the ability to electronically archive documents. One would have been motivated to make this modification because this would provide the user with a wearable device that would provide the ability to interact with computerized devices based on position, image and voice commands as described by Hinski at page 8, lines 23-28.
Applicant argues prior art of record does not teach the new limitation of confirming, by the computer, the archiving of the document in physical form in a folder or a box of a cabinet at a determined physical storage location by detecting the folder or box in a delineated centre portion of a field of view of the high resolution camera of the headset in conjunction with detection of a voiced command or an indication of an identification tag of the folder or the box of the cabinet. Thies does teach  confirming, by the computer, the archiving of the document in physical form in a folder or a box of a cabinet at a determined physical storage location (Thies: [0029], the physical document captured in  step a is filed in a container or in one of a number of containers provided for physically filing the documents to be archived) by detecting the folder or box in a delineated centre portion of a field of view of the high resolution camera of the headset in conjunction with detection of a voiced command or an indication of an identification tag of the folder or the box of the cabinet  (Thies: [0018]-[0019], as check whether the shape of rectangle meeting predefined conditions , edge or frame recognition can be provided which checks whether the document is located at a favorable distance from the camera,  Thies: [0030], as the file produced in step a, and/or  the information stored in electronic memory in step b is/are linked to a unique container identification and/or position  information item of the physical document in the container, [0031], as a unique container identification can be generated automatically, furthermore the user can create a unique container identification by  means of  an input. The preferred embodiment the container can be provided with a unique identification feature which can be read using a camera, [0082], camera and container have unique identification feature which can be read by the camera).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675.  The examiner can normally be reached on Monday 8am-4:00pm, T, TH 8-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675.  The examiner can normally be reached on Monday 8am-4:00pm, T, TH 8-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        September 9, 2021

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167